Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 7-25 were rejection under 35 U.S.C. 103 as unpatentable over Morishma (JP2004-273291) in view of OHNO (US 2016/0042830); and Claims 1-5 and 7-26 were rejected over HOF et al (US 2008/0033201) in combination with Kaneko (US 2018/0016518).  
The claimed trimethylolpropane esters prepared with linear and branched monocarboxylic acids having nine and/or ten carbon atoms with a percentage of the branched acids of 5-15% in moles with respect to the total moles of monocarboxylic acids, and a percentage of 85-95 moles of perlargonic acid (C9 straight chain) with respect to the total moles of monocarboxylic acids, have demonstrated a pour point according to standard ISO 3016 of below -40°C as claimed.  Specifically, Example 2 has a pour point of -48°C, Example 3 has a pour point of ˂-55°C and Example 4 has a pour point of -47°C.  The applied reference to Morishma discloses a pour point of “-35C or less” for the esters of trimethylolpropane with a mixture of branched and straight chain fatty acids.  The applied reference to OHNO disclosed trimethylolpropane perlargonate as an electric insulating oil having a pour point of “preferably -27.5C or lower”.  Thus the claimed pour point of “below -40°C” is not specifically set forth in either Morishma or OHNO.  
The applied reference to HOF discloses insulating oils comprising trimethylolpropane esters with C6-C12 carboxylic acids, but does not disclose a ratio between linear and branched acids as required by the claims, and the effect such a ratio has on pour point.  HOF also does not specifically cite perlargonic acid and 3,5,5-trimethylhexanoic acid.  And while Kaneko discloses a triester of trimethylolpropane and fatty acids including perlargonic acid and 3,5,5-.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
November 18, 2021